

113 SRES 342 ATS: Designating February 3 through 7, 2014, as “National School Counseling Week”.
U.S. Senate
2014-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 342IN THE SENATE OF THE UNITED STATESJanuary 30, 2014Mrs. Murray (for herself, Ms. Collins, Mr. Levin, Mr. Cornyn, Ms. Klobuchar, Mr. Cardin, Ms. Landrieu, Mr. Cochran, and Mr. Durbin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating February 3 through 7, 2014, as National School Counseling Week.Whereas the American School Counselor Association has designated February 3 through 7, 2014, as National School Counseling Week;Whereas the importance of school counseling has been recognized through the inclusion of elementary and secondary school counseling programs in amendments to the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);Whereas school counselors have long advocated for equal opportunities for all students;Whereas school counselors help develop well-rounded students by guiding students through academic, personal, social, and career development;Whereas personal and social growth results in increased academic achievement;Whereas school counselors play a vital role in ensuring that students are ready for college and careers;Whereas school counselors play a vital role in making students aware of  opportunities for financial aid and college scholarships;Whereas school counselors assist with and coordinate efforts to foster a positive school climate, resulting in a safer learning environment for all students;Whereas school counselors have been instrumental in helping students, teachers, and parents deal with personal trauma as well as tragedies in their communities and the United States;Whereas students face myriad challenges every day, including peer pressure, bullying, depression, the deployment of family members to serve in conflicts overseas, and school violence;Whereas a school counselor is one of the few professionals in a school building who is trained in both education and mental health matters;Whereas the roles and responsibilities of school counselors are often misunderstood;Whereas the school counselor position is often among the first to be eliminated to meet budgetary constraints;Whereas the national average ratio of students to school counselors is 471 to 1, almost twice the 250 to 1 ratio recommended by the American School Counselor Association, the National Association for College Admission Counseling, and other organizations; andWhereas the celebration of National School Counseling Week will increase awareness of the important and necessary role school counselors play in the lives of students in the United States:  
    Now, therefore, be itThat the Senate—(1)designates February 3 through 7, 2014, as National School Counseling Week; and(2)encourages the people of the United States to observe National School Counseling Week with appropriate ceremonies and activities that promote awareness of the role school counselors play in schools and the community at large in preparing students for fulfilling lives as contributing members of society.